Opinion by
William W. Porter, J.,
The question involved is thus stated by the appellant: “ This *583appeal is from the insufficiency of a verdict of $200 for injuries causing great and long continued pain and suffering and sickness and permanent disability.” The plaintiff is a married woman who, in attempting to get upon an electric car of the defendant company, claims to have been injured by reason of the negligence of the defendants’ servants in suddenly starting the car. The verdict is in her favor. The questions of negligence by the defendants and contributory negligence by the plaintiff are thus out of the case. We are asked to reverse the court below and order a new trial because of the alleged inadequacy óf the verdict in view of the injury to the plaintiff.
The principles of law involved in this controversy have been discussed in an opinion filed this day in Woodward v. The Traction Co. There is no necessity for repetition, further than again to remark that this courtis not sitting to determine whether the damages awarded are adequate, but only whether the court below in refusing a new trial abused its discretion. The plaintiff on her own testimony and that of her physician seems to have suffered much pain and tó be in a condition of serious ill health. To convict the trial court of abuse o'f discretion, it must clearly appear that the verdict is wholly inadequate ; that the result is clear injustice; and that the jury was influenced by partiality, passion or prejudice or by some plain misconception of the law or the evidence. A scrutiny of the evidence and of the charge has not brought to light any fact which brings the case within the rule thus stated. The verdict was not nominal. While it is small it is substantial. The testimony of the plaintiff as to the character and cause of her injuries may have lost in force with the jury by reason of her apparent exaggeration of. what transpired at the time of the accident. It may be that the jury were of opinion that a part of the suffering and her physical condition, while sequential to the accident in time, were not in all of their seriousness directly attributable to the negligence of the defendants. But we need not enter upon surmises in this connection. It is only in the most exaggerated and palpably unjust cases that this court will intervene to reverse the discretionary action of the trial court in refusing to award new trials ' on the ground that a verdict is either inadequate or excessive. This is not such a case. We think further discussion unnecessary, and therefore the judgment is affirmed.